11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Larry Doescher,                             * From the 42nd District Court
                                              of Taylor County,
                                              Trial Court No. 28068A.

Vs. No. 11-19-00211-CR                      * October 13, 2022

The State of Texas,                         * Memorandum Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment to reflect that the “Offense for which
Defendant Convicted” is “AGGRAVATED SEXUAL ASSAULT OF A
DISABLED INDIVIDUAL.” As modified, we affirm the judgment of the trial
court.